S TAT U S U P D AT E P R E S E N TAT I O N T O T H E C O U R T

                      April 27, 2021
Disclaimer
This presentation is the property of, and contains the proprietary and confidential information of, Sears Holdings
Corporation and its affiliates (collectively, the "Company") and is being provided solely for informational purposes. Any
estimates contained herein may be forward-looking in nature and involve significant elements of subjective judgment and
analysis, which may or may not be correct. There can be no assurance that any of the information contained herein is
reflective of future performance to any degree. This presentation should not be relied upon for the purpose of evaluating the
performance of the Company or for any other purpose, and undue reliance should not be placed on the utility of the
information in this presentation as a predictor of future performance, as projected financial and other information are based
on estimates and assumptions that are inherently subject to various significant risks, uncertainties and other factors, many
of which are beyond the Company’s control. Risks, uncertainties and other factors may cause future results to differ
materially from the historical results or projections contained herein.
Except as provided in any definitive documentation, no representation or warranty, express or implied, is or will be given by
the Company or its affiliates, directors, officers, partners, employees, agents or advisers or any other person as to the
accuracy, completeness, reasonableness or fairness of any information contained in this presentation and no responsibility
or liability whatsoever is accepted for the accuracy or sufficiency thereof or for any errors, omissions or misstatements,
negligent or otherwise, relating thereto. Neither the Company nor any of its affiliates, directors, officers, partners,
employees, agents or advisers nor any other person, shall be liable for any direct, indirect or consequential liability, loss or
damages suffered by any person as a result of this presentation or their reliance on any statement, estimate, target,
projection or forward-looking information in or omission from this presentation and any such liability is expressly disclaimed.
The Company does not undertake any duty to update or revise the information contained herein, publicly or otherwise.
The historical financial information in this presentation includes information that is not presented in accordance with
International Financial Reporting Standards (GAAP). Non-GAAP financial measures may be considered in addition to
GAAP financial information, but should not be used as substitutes for the corresponding GAAP measures, and may be
calculated in ways that are not comparable to similarly titled measures reported by other companies.




                                                                                                                                   1
Progress on Administrative Claims Reconciliation
• Reconciled more than 3,970 total claims and other requests for payment and
  administrative claims
• Eliminated more than $1.3bn of claims asserting entitlement to administrative or priority
  status
• Allowed 1,669 claims
• Disputing 42 claims asserting approximately $7.7mm, excluding allowed claims with
  outstanding preference issues
• Reduced Estimated Allowed Opt-Out Claims by $10.0mm reflecting updated expected
  eliminations of asserted claims


$ in mm                                                                    Allowed Amount          Preference Allowed Amount Allowed Amount            Paid         Remaining Amount Remaining Amount
                                                                                                                                                              (1)
Group                                                                      Through 04/26/21         Set-off       net of Set-off    Post-discount    Amount           As of 04/26/21     As of 01/19/21
Opt-In                                                                               $80.0                (6.9)            $73.1             $54.8      ($21.4)                  $33.5              $33.5
Allowed Non-Opt-Out                                                                    66.1              (12.3)              53.9             43.1       (20.4)                  $22.7               26.1
Total Opt-In and Allowed Non-Opt-Out                                                $146.1               (19.2)           $127.0             $97.9      ($41.8)                  $56.2              $59.5

                                                                                             (2)
Reconciled Claims subject to Preference Issues                                         3.9                TBD                3.9              3.1           -                     3.1                3.3
Estimated Allowed Amount for Disputed Claims ($7.7mm of asserted amount)               1.9                TBD                1.9              1.5           -                     1.5                2.3
Estimated Allowed Amount before Opt-Out                                             $151.9                TBD             $132.8           $102.6        ($41.8)                $60.8              $65.1
                                                                (3)(4)
Estimated Allowed Opt-Out Claims ($23.9mm of asserted amount)                         15.0                TBD               15.0             15.0           -                    15.0               25.0
Total Estimated Allowed Admin Claims                                                $166.9                TBD             $147.8           $117.6        ($41.8)                $75.8              $90.1




                                (1)   Excludes estimated reserve for disputed claims in the amount of $5.0mm
                                (2)   Reflects 50 claims with asserted amount of $7.3mm
                                (3)   Asserted amount excludes $1.6mm of duplicate claims subject to pending omnibus objections                                                                             2
                                (4)   Asserted amount excludes two claims filed by Wilmington Trust for $1.5bn disallowed by Court but subject to appeal
Progress on Post-Confirmation Distributions
• A total of $41.8mm has been distributed post-confirmation to claimants thus far:
     • Initial post-confirmation settlement distribution of $21.4mm made in December
       2019
     • Pursuant to Second Distribution commenced in August 2020, $20.4mm has been
       disbursed to creditors with allowed admin claims




                                                                                       3
                               Additional Funds Necessary to Go Effective
Estimated Cash               $ in mm                                                                                            As of 1/2/21      As of 4/10/21     Variance

Available before             4/10/21 BANK ACCOUNT BALANCES - AVAILABLE CASH

potential proceeds from      Current Cash Balance                                                                                       $26.8              $28.3           $1.5

PTAB Appeals,                Less: Total Reserves
                                                    (1)(2)
                                                                                                                                         (10.0)            (10.0)                -
                             Total Available Cash                                                                                       $16.8              $18.3           $1.5
preference claims and
                             ESTIMATED REMAINING ASSET RECOVERIES
ESL litigation is
                             Real Estate Asset Sales                                                                                     $3.5               $2.2          ($1.3)
$34.7mm                      Calder Sculpture                                                                                              6.0               6.0                 -
                                                             (2)
                             Non-ESL Settlement Proceeds                                                                                   6.5               2.0           (4.5)
Estimated projected                                                                                                                        6.4               6.2           (0.2)
                             Other Proceeds
uses of cash are             Total Remaining Asset Recoveries                                                                           $22.4              $16.4          ($6.0)
$115.5mm, including a        Estimated Cash Available to Satisfy Operating Expenses & Claims                                            $39.2              $34.7          ($4.5)
full year of Pre-Effective
                             ESTIMATED REMAINING ADMIN, PRIORITY, AND SECURED CLAIMS
Date expenses(4)             Administrative Expense Consent Program (Excludes Amount covered by Reserve Against Cash Balance)            (85.1)            (70.8)          14.3

The $80.8mm difference       Priority Tax                                                                                                 (3.0)             (3.0)                -
                             Priority Non-Tax                                                                                             (6.0)             (6.0)                -
between estimated cash       Secured
                                     (3)
                                                                                                                                         (15.0)            (17.5)          (2.5)
available and projected      Total Remaining Claims                                                                                     (109.1)            (97.3)          11.8

uses of cash is expected     Estimated Other Post-Confirmation Expenses/Liabilities if Effective Date Occurs on 12/31/21                 (27.5)            (18.2)              9.2
to be covered with           Total Projected Uses                                                                                     ($136.5)           ($115.5)         $21.0
proceeds from the PTAB
                             Total Difference between Cash Available and Projected Uses                                                 ($97.3)           ($80.8)         $16.5
Appeals, motion to
enforce APA, Preference
claims, and ESL
litigation




                             (1)   Total available cash as of March 2021 includes the $10.0mm minimum cash balance required for Cash Reserve Account
                             (2)   $4.5mm reduction in Non-ESL Settlement Proceeds due to collection of PTAB monies, which is now reflected in available cash
                             (3)   Claims remain subject to review and dispute
                             (4)   Estimated total does not reflect additional funding for the Liquidation Trust, which may be necessary when the Plan becomes                       4
                                   effective
                        Post-Confirmation Update on Sources
                                                                                          Estimates       Estimates          Actual    Estimated    Estimates
Sources, excluding
                                                                       Confirmation         As of            As of      Through         Through       As of
recoveries from       ($ in mm)                                       Date Estimates      5/30/2020        1/1/2021     4/10/2021      12/31/2021   4/10/2021
avoidance actions,    SOURCES
increased by $2.0mm   Cash On Hand at Confirmation                               $45.4          $48.5           $48.5          $48.5         -            $48.5
                      Calder Net Proceeds                                         10.0            6.0             6.0            -           6.0            6.0
compared to the       Real Estate Proceeds                                        13.1           15.0            17.6           15.5         2.2           17.7
January 27, 2021      De Minimis Assets                                            5.3            8.3             8.6            7.2         1.2            8.4
                      2017 EDA Funds                                               5.0            5.2             5.2            5.2         -              5.2
estimate              Utility Deposit                                              4.7           10.0             9.0            9.0         -              9.0
                      Contribution from Carve Out                                  -              9.0             9.0            9.0         -              9.0
                      Tax Refunds - Received                                       -              4.9             5.5            5.5         -              5.5
                      Blue Cross Blue Shield Escrow                                -              4.6             4.6            4.1         0.5            4.6
                      Other                                                        -              2.0             7.3            9.3         -              9.3
                      Tax Refunds - Outstanding                                    -              7.5             4.5            -           4.5            4.5
                      Transform 503(b)(9) Obligations                              -             12.0            12.0           12.0         -             12.0
                                           (1)
                      Settlement Proceeds                                          -              -               2.0            -           2.0            2.0
                      2015 PTAB Settlement                                         -              -               4.5            4.7         -              4.7
                      Subtotal                                                    83.5          133.0           144.3          129.9        16.4          146.3
                                                                (2)
                      Avoidance Actions - Preference Recoveries                    -              6.3            14.5           16.5         -             16.5
                      Total Sources                                              $83.5         $139.3          $158.8         $146.4       $16.4         $162.8

                                                                     Increase from January 2021 estimates excluding preference recoveries:                 $2.0
                                                                Increase from Confirmation Date estimates excluding preference recoveries:                $62.8




                      (1)   Primarily from insurance settlements                                                                                                5
                      (2)   Amounts are actual cash received by the Debtors and exclude future avoidance action recoveries
                       Post-Confirmation Update on Uses
                                                                             Estimates    Estimates     Actual    Estimated   Estimates
Actual uses to date
                                                            Confirmation       As of       As of       Through Through          As of
remain below          ($ in mm)                            Date Estimates    5/30/2020    1/1/2021     4/10/2021 12/31/2021   4/10/2021
confirmation date
                      USES                                 Low      High
estimates             503(b)(9)                             $90.0   $155.0       $100.0        $82.8      $29.2       $40.3         $69.5
                      Other Admin Claims                     50.0     50.0         34.3         42.1       10.6        30.5         $41.1
Total Uses remain     Priority Tax                           15.0     18.0         15.0          3.0        -           3.0           3.0
within confirmation   Priority Non-Tax
                      Secured Claim
                                                              3.0
                                                             18.0
                                                                       3.0
                                                                      18.0
                                                                                    6.0
                                                                                   18.0
                                                                                                 6.0
                                                                                                15.0
                                                                                                            -
                                                                                                            -
                                                                                                                        6.0
                                                                                                                       17.5
                                                                                                                                      6.0
                                                                                                                                     17.5
estimate range        Disputed Claim Reserve                  -        -            -            5.0        5.0         -             5.0
                      Other Reserves                          -        -            -            5.0        5.0         -             5.0
                      Taxes                                   -        -            0.2          0.7        0.7         -             0.7
                      Board Fees                              -        -            2.4          2.7        1.8         0.9           2.7
                      Professional Fee Carve Out Funding      9.0      9.0         33.2         49.5       36.6        11.6          48.3
                      Other Liabilities and Expenses          -        -           11.2         19.4       13.6         5.7          19.3
                      Liquidating Trust Funding              25.0     25.0         25.0         25.0       25.0         -            25.0
                      Total Uses                           $210.0   $278.0       $245.3       $256.1     $127.6      $115.5        $243.1




                                                                                                                                          6
                         Post-Confirmation Update on Avoidance Recovery
                                                                                                                                      Gross Preference Period
Approximately 37%                                                                   Number of Matters        Number of Matters               Transfers
of preference matters   ($ in mm)                                                      as of 1/1/21            as of 4/10/21                as of 4/10/21
                        Initial Avoidance Action Matters(1)                                         3,550                    3,549                       $1,862.5
have been settled in    Total Actions Determined to be Ineligible(2)                               (1,259)                  (1,283)                        (903.4)
terms of the number     Matters Settled                                                            (1,170)                  (1,305)                        (434.3)
of settlements          Open Matters (Complaints Filed)                                             1,121                      961                        $524.8


Settlements have
resulted in a
combination of cash
and admin claim
waivers of $43.2mm




                         (1)   Reduction in number of matters since Jan-21 is due to consolidation of a duplicate claim                                       7
                         (2)   Reflects transfers that appear to have complete defenses based on assumed contracts, cash in advance, or other defenses
Conclusion
• Debtor’s performance and go forward projections consistent with prior
  estimates although case remains challenging
    • Increased time in bankruptcy has led to higher expenses, including
      professional fees, now part of the pre-effective date period, which would
      have been incurred during the post-effective date period had an earlier
      Effective Date occurred.
    • Emergence remains contingent on successful litigation against ESL and
      collection of avoidance actions
• The Debtors stand ready to work with the remaining disputed creditors to
  resolve their claims




                                                                                  8
